Citation Nr: 1243702	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-26 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral glaucoma as secondary to the service-connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In August 2009, the Veteran withdrew his request for a video hearing.  See 38 C.F.R. § 20.704 (2012).  

In December 2012, the Board obtained a VHA opinion.  While the Veteran was not provided with a copy of the VHA opinion and given an opportunity to respond, the Board finds that he was not prejudiced by this lack of notice because, as will be explained below, the Board is granting his claim.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his bilateral primary open angle glaucoma is related to his service-connected type 2 diabetes mellitus.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral primary open angle glaucoma have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral primary open angle glaucoma disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.
 
The Veteran contends that his doctors have told him that his type 2 diabetes mellitus caused or aggravated his current glaucoma.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See 38 C.F.R. § 3.303; also see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

Initially, the Board notes that the Veteran has limited his claim of service connection for glaucoma to the theory that it was caused or aggravated by his service connected type 2 diabetes mellitus (i.e., secondary service connection).  Therefore, the Board will likewise limit its adjudications.  In any event, given the disposition of the claim, consideration of direct service connection is not necessary.

Service connection is in effect for type 2 diabetes mellitus since May 2001, and the post-service record shows the Veteran's complaints and treatment for bilateral primary open angle glaucoma starting in approximately 2001.  Thus, the Board finds that he has a current disability.  See Allen, supra; also see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.")

As to a relationship between the bilateral primary open angle glaucoma and the Veteran's service connected type 2 diabetes mellitus, in a December 2012 VHA opinion the doctor, after a review of the record on appeal, opined that diabetes mellitus is a known risk factor for glaucoma, the record shows that the claimant has a diagnosis of glaucoma, and the appellant's glaucoma is at least as likely as not related to his service-connected diabetes mellitus.  

While the March 2010 VA examiner opined that the Veteran's glaucoma did not appear to be secondary to his diabetes mellitus, neither that examiner or any other medical profession has provided an opinion that directly contradicts the December 2012 VHA opinion that the appellant's glaucoma is aggravated by his service connected diabetes mellitus.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

In summary, the most competent and credible evidence shows (1) the Veteran is service connected for type 2 diabetes mellitus, (2) he has a diagnosis of bilateral primary open angle glaucoma, and (3) that his bilateral primary open angle glaucoma was aggravated by the service-connected type 2 diabetes mellitus.  See 38 C.F.R. § 3.310; Allen, supra.  Therefore, based on the totality of the lay and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of secondary service connection for bilateral primary open angle glaucoma.  See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for bilateral primary open angle glaucoma is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


